DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a First Action Non-Final on the merits. Claim 1 as originally filed on September 2, 2021, are currently pending and have been considered below.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In this instant case,
In regards to Claim 1, 7 and 13, the claim recites the limitation "the check-in enabled communications network ".  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the newly cited “check-in enabled communications network” is the same network as stated previously in the claims as “the check-in enabled network”, network stated previously does not state “communications” which deems it as a new network.

	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Solanki et al (US Patent Application Publication No. 20140114776 A1 - hereinafter Solanki) in view of Braginsky et al (US Patent Application Publication No. 20120233158 A1 - hereinafter Braginsky) in view of West et al (US Patent Application Publication No. 20150025919 A1 - hereinafter West) in view of Dogin et al (US Patent Application Publication No. 20140046845 A1 - hereinafter Dogin).
Re. claim 1, 
Solanki teaches:
A method of providing check-in information from a mobile computer device to a check- in enabled network, the method comprising: 
providing check-in information to the check-in enabled network, the check-in information being sent wirelessly from the mobile computer device to the check-in enabled network, the mobile computer device comprising a processor and a memory that stores the check-in information, wherein at least one of the processor and the check-in enabled network: [Solanki; ¶52-¶54 mentions the user checking in by first turning on their location for higher accuracy and by scanning a QR code to pin point their exact location, the scanning of QR code provides check in information as it enables the network to designate the location of the user. Fig. 13 shows the user using their mobile computer device (their phone) to check in by scan of the QR code. ¶71-¶72 note a database server that stores all information].
communicates the check-in information with the check-in enabled network when the mobile computer device is within the sufficient physical proximity to the check-in enabled network to alert the entity of an arrival of a user of the mobile computer device, [Solanki; ¶74 mentions “First, a smartphone application (Android, iPhone, or other) which allows users 100 to micro check-in via QR codes 400 and order food 402, and second, a web admin application 300 for the restaurant staff 116 that allows them to manage menu and process orders. There is a central web server 112 that links the two”, the user using their mobile device, scanning the code at the restaurant. Also, in ¶74 it mentions “The mobile 106 application communicates with the web server 112 in real-time and exchanges the information related to orders placed 402 from a table 102” this notifies the entity that the user is at their facility, also shows the interaction with the entity to check the user in as the mobile device communicates by scanning the code at the restaurant].
Solanki doesn’t teach, Braginsky teaches:
recognizes when the mobile computer device is within a sufficient physical proximity to an entity that communicates with the check-in enabled network; [Braginsky; ¶24 mentions the capability of automatically checking in when the device is detected within proximity of the check in location such as “a client application hosted on a user's mobile device may access the configurable rule set stored in user profile database 101 or in the user's mobile device for one or more places configured for automatic check in, and automatically check the user in to a particular place of the place configured for automatic check-in when GPS or other location data sensed by the mobile device is within a threshold proximity to the geographic coordinates associated with the particular place”. ¶28 shows checking in to an entity such as “location check-in process may configure one or more places for automatic check-in for a user, as illustrated in FIG. 4. In particular embodiments, the location check-in process may access location data of a user (401). For example, the location check-in process can access the user's check-in activity information stored in location database 104. For example, the location check-in process can access the user's geographic locations stored in location database”].
based on location of the mobile computer device, causes the mobile computer device to interact with the check-in enabled communications network; and [Braginsky; ¶24 mentions the capability of automatically checking in when the device is detected within proximity of the check in location such as “a client application hosted on a user's mobile device may access the configurable rule set stored in user profile database 101 or in the user's mobile device for one or more places configured for automatic check in, and automatically check the user in to a particular place of the place configured for automatic check-in when GPS or other location data sensed by the mobile device is within a threshold proximity to the geographic coordinates associated with the particular place”. Then ¶28 shows checking in to an entity such as “location check-in process may configure one or more places for automatic check-in for a user, as illustrated in FIG. 4. In particular embodiments, the location check-in process may access location data of a user (401). For example, the location check-in process can access the user's check-in activity information stored in location database 104. For example, the location check-in process can access the user's geographic locations stored in location database”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Braginsky in the system of Solanki, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Solanki doesn’t teach, West teaches:
wherein the check-in information is configured to be sent to a third-party information repository and to be used to retrieve pre-stored information relating to the user, [West; ¶22 mentions “utilizing a Service server that generates and/or collects display codes that are linked to a customer's activator application on the customer's communication device, and can be read or transmitted by an establishment's Logger system”, then ¶26 further mentions the use of the display code and its functionalities between the user and the establishment].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation as taught by West in the system of Solanki, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Solanki doesn’t teach, Dogin teaches:
wherein the third-party information repository is configured to identify at least a portion of the pre-stored information to be transferred to the entity in response to the third-party information repository receiving the check-in information. [Dogin; ¶64-¶65 shows user checking in with scan of QR code and then information communicated to merchant in ¶65 such as “the reservation server 114 may transmit the received and stored payment information 508 to the merchant 110”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include “wherein the pre-stored information identifies the user” as taught by Dogin in the system of Solanki, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since “the merchant may never be in possession of payment information or a payment card belonging to the consumer, which may result in additional security and efficiency in conducting in-person transactions”, [Dogin; ¶43].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628